      Case 1:19-cv-09347-ER Document 12 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAPORT GLOBAL HOLDINGS
LLC,
                              Plaintiﬀ,
                                                                ORDER
                – against –                                 19 Civ. 9347 (ER)

PETAQUILLA MINERALS LTD.,

                              Defendants.


RAMOS, D.J.:
         Ne petitioners moved this Court on January 15, 2020 to issue summary judgment
and conﬁrm an arbitration award made on April 22, 2019 against the respondent. Docs.
1, 8. In their petition, the petitioners indicate that the respondent was bound by two
agreements containing arbitration provisions. Doc. 1 ¶¶ 8–12. Ne petitioners did not
attach these agreements to their motion. Should the petitioners wish for the Court to
consider these agreements in its determination on a motion for summary judgment of
whether the parties had an operative and binding arbitration clause covering their dispute,
they are ORDERED to ﬁle a supplemental declaration with the Agreement attached by
May 22, 2020.


         It is SO ORDERED.


Dated:    May 15, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
